Citation Nr: 0025218	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for major depression with 
anxiety and panic attacks, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to June 
1995.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1998 RO decision, which denied an increase 
in a 50 percent rating for service-connected major depression 
with anxiety and panic attacks.  


REMAND

The veteran's claim for an increase in the 50 percent rating 
for major depression with anxiety and panic attacks is well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist her in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The Board notes that the veteran's last VA compensation 
examination was in September 1996, four years ago.  In 
November 1996, the RO granted service connection for major 
depression with anxiety and panic attacks.  In May 1998, a 
claim for an increased rating for the service-connected 
disability was filed, along with pertinent VA medical records 
which showed the veteran had been hospitalized due to major 
depression from December 1997 to January 1998.  Thereafter, 
additional VA outpatient records were received.  As pointed 
out by the veteran's representative in July 2000 written 
argument to the Board, the veteran has not been afforded a 
current VA examination to assess the degree of severity of 
her service-connected psychiatric disorder, and the Board 
agrees with the representative that the case should be 
remanded for such an examination.  38 C.F.R. § 3.326; Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

Prior to the new examination, any recent treatment records 
pertaining to the veteran's psychiatric disorder should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

On remand, the veteran may submit any other evidence and 
argument in support of the claim for an increased rating for 
major depression with anxiety and panic attacks.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all VA 
inpatient and outpatient psychiatric 
treatment records concerning the veteran, 
dated from 1998 to the present and not 
already on file.  The RO should also ask 
the veteran to identify any sources of 
non-VA psychiatric treatment since 1998, 
and the RO should obtain copies of the 
related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current severity of her 
service-connected major depression with 
anxiety and panic attacks.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.  The doctor should note the 
presence or absence of the various signs 
and symptoms which are listed in the 
rating criteria for mental disorders (see 
38 C.F.R. § 4.130, Diagnostic Codes 9413, 
9434 (1999)).  The doctor should assess 
the degree of occupational and social 
impairment due to major depression with 
anxiety and panic attacks (to the 
exclusion of other medical problems), and 
a Global Assessment of Functioning (GAF) 
score should be assigned and explained.





3.  The RO should then review the claim 
for an increased rating for major 
depression with anxiety and panic 
attacks.  If the claim is denied, the 
veteran and her representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



